Citation Nr: 1754882	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-63 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to service connection for hypo-pharyngeal cancer at the base of the tongue. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

 
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, tongue cancer, and ulcerative colitis are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  An April 2011 rating decision denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, and the denials were continued in a September 2012 rating decision; the Veteran did not appeal that decision and no new and material evidence was received within one year of the September 2012 denial.

2.  The basis for the denial of the Veteran's claims was the absence of medical evidence reflecting the presence of the claimed disabilities.  

3.  Evidence added to the record since 2012, includes medical documents reflecting the Veteran to have hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

 2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The appellant is seeking to reopen previously denied claims seeking service connection for bilateral hearing loss and tinnitus.  These claims were originally denied in April 2011 and September 2012 rating decisions on the basis that the evidence did not medically establish the presence of the claimed disabilities.  The Veteran did not appeal either of these decisions, and no new and material evidence was received within one year of the September 2012 denial.  Therefore, the decisions became final.   

In September 2015, the Veteran submitted a claim to reopen the previously denied claims.  Among the evidence received in connection with this claim are VA treatment records showing a diagnosis of tinnitus and a January 2016 VA contract examination showing a diagnosis of hearing loss and tinnitus.  This evidence was not of record at the time of the prior final denials, and it is material as it relates to a previously unestablished fact of a current disability.  

Therefore, new and material evidence sufficient to warrant reopening of the claims of entitlement to service connection for bilateral hearing loss and tinnitus has been received.  Accordingly, reopening of the claims of entitlement to service connection for bilateral hearing loss and tinnitus is in order.  

.  
ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for tinnitus is granted.


REMAND

With regard to the Veteran's bilateral hearing loss claim, the Board determines that another VA opinion should be obtained.  A VA contract examination was performed in January 2016, after which the examiner opined that it is less likely as not that the Veteran's hearing loss is cause by military noise exposure.  The basis for this opinion was the improved hearing shown on the Veteran's separation examination when compared with the entrance examination.  However, the lack of hearing loss noted in service treatment records alone is not a sufficient rationale for a negative opinion under VA law.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Moreover, the Veteran has provided a copy of a publication from the National Institute on Deafness and Other Communication Disorders (NIDCD) that references recent research that suggests that, although hearing loss may seem to disappear after impulse or continuous loud noise, there may be residual long-term damage to a person's hearing.   This evidence was not available for the January 2016 examiner to consider, and so another VA opinion as to the etiology of the Veteran's hearing loss should be obtained. 

With respect to the tinnitus claim, the evidence indicates a relationship between the Veteran's tinnitus and his bilateral hearing loss; therefore, the outcome of the Veteran's claim of entitlement to tinnitus is dependent, at least in part, on the outcome of the service connection claim for bilateral hearing loss.  Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

As for the Veteran's claim for service connection for cancer of the tongue, the Veteran contends that this disability manifested as a result of mercury fillings in his teeth.  An opinion was received in February 2016 that states that it is less likely than not that the Veteran's hypopharyngeal squamous cell cancer had its origin in veteran's fillings.  In support of this opinion, the examiner discussed several risk factors for the development of such cancers, as well as the signs and symptoms of mercury poisoning from tooth fillings.  Nevertheless, subsequent to this opinion, the Veteran provided arguments in favor of his claim and a copy of an article with respect to disabilities associated with mercury fillings.  Both the Veteran's arguments and the article cite to several articles that pertain to dental science and mercury fillings, and it does not appear that any of these articles were considered by the February 2016 VA examiner.  Such consideration should be accomplished.  

Finally, no opinion was obtained in connection with the Veteran's ulcerative colitis claim.  While the Veteran's statements as to this claim are not wholly clear, it is apparent that he was also claiming his ulcerative colitis as secondary to his mercury fillings.  Therefore, an opinion as to the etiology of that disability must be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify any additional records of treatment he wishes to be considered in connection with his appeal, which records should be sought.  

2.  Refer the file to the January 2016 audiologist or another appropriate audiologist if that examiner is not available, for an addendum opinion.  If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  The reviewer is asked to explain why the results of the hearing test conducted at the time of the Veteran's service discharge showing normal hearing acuity, support the conclusion that current hearing loss is unrelated to in-service noise exposure.  In doing so, the reviewer should discuss the information from the National Institute on Deafness and Other Communication Disorders, submitted by the Veteran in June 2016, regarding long term damage to hearing following impulse or continuous low noise.  

3.  An addendum opinion from a person with appropriate expertise should be sought to address the Veteran's tongue cancer and ulcerative colitis service connection claims.  

With respect to the tongue cancer claim, the reviewer should indicate whether any of the literature provided by the Veteran in June 2016 concerning mercury contained in amalgam fillings (which type of fillings the Veteran received during service), changes the opinion already provided.  

With respect to the ulcerative colitis issue, the reviewer should express an opinion whether the amalgam fillings the Veteran received during service caused him to develop ulcerative colitis, or caused an increase in severity of his ulcerative colitis beyond the natural progression of that condition.  

The reasons for the conclusions expressed should be fully set forth.  

4.  Readjudicate the issues remaining on appeal.  If the any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


